THE THIRTEENTH COURT OF APPEALS

                                      13-14-00584-CV


                                      Johnny Partain
                                            v.
                            The Estate of James Harold Maples


                                     On Appeal from the
                     County Court at Law No. 5 of Hidalgo County, Texas
                              Trial Cause No. CL-14-3542-E


                                        JUDGMENT

      THE THIRTEENTH COURT OF APPEALS, having considered this cause on

appeal, concludes that the judgment of the trial court should be affirmed. The Court

orders the judgment of the trial court AFFIRMED. Costs of the appeal are adjudged

against appellant.

      We further order this decision certified below for observance.



June 25, 2015